Abatement Order filed April 18, 2013




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                             NO. 14-12-00084-CV
                                  ____________

           KEN BIGHAM AND TRACY HOLLISTER, Appellant

                                        V.

    SOUTHEAST TEXAS ENVIRONMENTAL, LLC, ET AL, Appellee


                    On Appeal from the 80th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2007-55020

                           ABATEMENT ORDER

      On April 15, 2013, the parties filed a joint motion for stay of appeal for
mediation. The motion is granted. Accordingly, we issue the following order.

      The appeal is abated, treated as a closed case, and removed from this court’s
active docket for sixty (60) days from the date of this order. The appeal will be
reinstated on this court’s active docket at that time, or when the parties file a
motion to dismiss the appeal or other dispositive motion. The court will also
consider an appropriate motion to reinstate the appeal filed by either party, or the
court may reinstate the appeal on its own motion.

      The parties joint motion for an extension of time to file their briefs is denied
as moot. Briefs will be set due when the appeal is reinstated.



                                      PER CURIAM